Title: To George Washington from Beverley Robinson, 2 September 1756
From: Robinson, Beverley
To: Washington, George



Dr Sir
New York 2d Sepr 1756.

Your favour inclosing the address of your Regiment I Received, and immediately sent the address Covered by a line or two of my own to Capt. Cuningham first Aid De Camp to Lord Loudoun, and two Days ago Received the following Answer from him (Viz.) “I Received your Lettr with Col. Washingtons Address inclosed, to which my Lord will Return an Answer Very soon. We are so much Hurried that I have no time to send you any Accot of what is going on here.[”]
as soon as the Answer comes to my hands shall forward it to you with all Dispatch.
You no doubt will have heard before this Reaches you, of the fatal Stroke America has had Lately in the Loss of Oswego which is no Longer a doubt, we have no perticulars about it as yet & can’t tell in what manner or by Whom Whether french or Indians it was taken or what Numbers they had; I have Lately had a Lettr from a good hand at Albany who says. “Oswego Scandalously gone, Provincial Army Very Low Spirited & Sick. Very Small hopes of any good.[”] by this you may Judge our Scituation to be Very bad[.] Lord Loudoun is greatly perplexted finding our affairs in so bad & Confused Condition[.] I don’t doubt but he will put them in a better way if time will permitt but am afraid that will be too Short for this Campaign. the Provincial Army which was once 7000 do not make 4000 Effectives at present and Declining every day by Sickness & Desertion.
Remember me to Mercer Steuart & all friends & believe me to be Dr Sr your Assured friend

Bev: Robinson

